UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- X

 

LIZA CURRY,

Plaintiff, RULE 502(D)
STIPULATION AND
-against- ORDER

NEW YORK CITY DEPARTMENT OF EDUCATION
and KYLE BRILLANTE, individually and in his official

capacity as principal of The Highbridge Green School, MS
361

19-CV-04450 (KPF)

‘Defendants.
-X
WHEREAS, the parties jointly request that this Court issue an order, pursuant to

 

Federal Rule of Evidence 502(d) and the Court’s inherent authority, which will allow the parties
in this action to conduct and respond to discovery without fear that disclosure of privileged or
protected information will automatically waive such privilege or protection in this or any other

action or proceeding;

IT IS THEREFORE AGREED BY ANY BETWEEN THE PARTIES AND
ORDERED THAT:

1. The production of privileged or work-product protected documents, electronically stored
information (“ESI]”) or information, whether inadvertent or otherwise, is not a waiver of
the privilege or protection from discovery in this case or in any other federal or state
action or proceeding. This Stipulation and Order shall be interpreted and provided the
maximum protection allowed by Federal Rule of Evidence 502(d).

2. Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a
review of documents, ESI or information (including metadata) for relevance,
responsiveness, and/or segregation of privileged and/or protected information before

production.
Dated: New York, New York
February 21, 2020

David D. Barnhorn

Law Office of Peter A. Romero PLLC
Attorneys for Plaintiff

825 Veterans Highway, Suite B
Hauppauge, New York 11788

(631) 257-5588
dbarnhorn@romerolawny.com

St
fi? Se |
7 Pid

By:

 

David D. Barnhorn

SO ORDERED:

 

Date

JAMES E. JOHNSON

Corporation Counsel of the City of New York
Attorney for Defendants

100 Church Street, Room 2-184

New York, New York 10007

(212) 356-2451

sturetsk@law.nyc.gov

; ay Ap “2l20/z0>
By: avila V tu 1 :

Samantha P. Turetsky
Assistant Corporation Counsel

 

US.D.J.
